Citation Nr: 0604997	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant can be considered the surviving spouse 
of the deceased veteran for purposes of entitlement to 
dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1981.  The veteran is deceased and the appellant is the 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2005, the appellant testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  


FINDINGS OF FACT

1.  The veteran and appellant were married in December 1969, 
and the appellant was the veteran's lawful spouse at the time 
of his death in July 2001.

2.  From February 2000 to July 2001, the veteran and 
appellant endured temporary separations.

3.  The separations were by mutual consent, and the parties 
lived apart for purposes of health and other reasons that did 
not show an intent on the part of the surviving spouse to 
desert the veteran.




CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving 
spouse of the deceased veteran for purposes of entitlement to 
DIC benefits.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.53 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board finds that the agency of original jurisdiction has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this case given the favorable outcome.

The Board notes that V.B., the veteran's minor child at the 
time of the initial unfavorable adjudication, was in receipt 
of DIC benefits.  In this regard, the Board observes that VA 
informed V.N., the custodian of V.B., of the development of 
the appellant's claim for DIC benefits.  Moreover, the record 
now reflects that both V.B. and V.N. support the appellant's 
claim.  Thus, the Board finds that V.B. is not prejudiced by 
the Board's consideration of the appellant's claim for DIC 
benefits.

II.  Analysis

Governing law provides that DIC benefits may be paid to the 
surviving spouse of a veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 
2002).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2005).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2005).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b) (2005).

The Court of Appeals for Veterans Claims has determined that 
38 U.S.C.A. §101(3) and 38 C.F.R. § 3.50(b)(1) set forth a 
two-part test to determine whether a spouse will be deemed to 
have continuously cohabited with the veteran when there has 
been a separation.  Not only must the spouse be free of fault 
at the time of the separation, but it must be found that the 
separation "was due to the misconduct of, or procured by, 
the veteran."  In assessing the reasons for a separation 
between a veteran and his or her spouse, fault or the absence 
of fault is to be determined based on an analysis of conduct 
at the time of the separation.  Gregory v. Brown, 5 Vet. App. 
108, 112 (1993).

There appears to be no dispute in the record that the veteran 
and appellant were legally married in December 1969, and that 
they were still married at the time of the veteran's death.  
The questions that need to be addressed in the instant case 
are whether the veteran and appellant continuously cohabited 
since December 1969 to the date of the veteran's death, and, 
if not, whether the separation was due to the misconduct of, 
or procured by the veteran, without the fault of the 
appellant.

On her initial July 2001 claim for death benefits, the 
appellant indicated that she had lived continuously with the 
veteran from the date of marriage to the date of death.  

In a September 2001 statement, the appellant acknowledged 
having been separated from the veteran on two occasions for 
short periods of time, from February 2000 to July 2000 and 
from September 2000 to July 2001.  She stated that she stayed 
with a friend.  She added that they had never had a legal 
separation or even considered one, and that she had no 
intention of ever leaving the veteran.  

In a September 2002 statement, the appellant noted that she 
had left the veteran because of difficulties with their 
married children who were still living with them.  She stated 
that she would return until another fallout with the children 
and that this cycle of coming and going continued.

At the November 2005 Board hearing, the appellant testified 
that she never thought about leaving the veteran and that the 
separation was mainly for her own health, which was afflicted 
with high blood pressure and resultant loss of vision.  She 
stated that the veteran's brother and his wife took her in 
and cared for her, and that she intended to get better and 
return to the veteran.  In sum, she testified that at issue 
was a series of temporary separations during the last year 
and a half prior to the veteran's death.  

In sum, the appellant contends that her marriage to the 
veteran of 32 years was never dissolved and that there was no 
intent by her or the veteran to separate.  She asserts that 
their separations were temporary and due to difficulties with 
her adult children and her poor health.  She therefore 
asserts that the continuity of their cohabitation should not 
be considered to have been broken.  

In a September 2001 letter, Ms. [redacted], a long-time friend of 
the veteran and appellant, stated that they did have some 
marital problems over the last year and that the appellant 
left for short periods while attempting to resolve some 
conflicts.  She noted that the appellant was away from home 
from February 2000 to July 2000 and from September 2000 to 
July 2001.  She acknowledged that the situation in their home 
was difficult with their married children continuing to live 
with them, and that the appellant was battling the children 
in court.  Lastly, Ms. [redacted] stated that the veteran and 
appellant believed that God would resolve their problems, but 
then the veteran suddenly passed away.

In another September 2001 letter, Pastor Whitley stated that 
she counseled the appellant about her situation with her 
husband but that at no time did the appellant ever express a 
desire to divorce.  She noted that the majority of the 
conflict centered around their children who remained in their 
home even after marrying and having children of their own.  
She also noted that the appellant stayed at other addresses 
at different times over the last year while working out their 
marital conflicts.

In a June 2004 letter, the appellant's sister-in-law stated 
that the appellant had stayed with her and her husband, the 
veteran's brother.  She noted that the appellant was under 
enormous stress due to the veteran's deteriorating health as 
well as the appellant's own illness.  She stated that she had 
invited the appellant to stay with them to recover and return 
home as soon as possible, but that a misunderstanding 
prevented her return.  Lastly, she stated that never in her 
talks with the veteran or appellant did either one of them 
think or want this separation to be permanent.  

However, the Board notes that the record also contains 
evidence that contradicts the assertions made by and on 
behalf of the appellant.  This evidence consists of letters 
from the appellant's daughters and from a family friend.

In a November 2001 letter, Ms. [redacted], a family friend, 
stated that the appellant moved out in December 1999 and 
abandoned her family.  Ms. [redacted] added that the appellant 
had told her that she had a boyfriend and was planning on 
divorcing the veteran.

Similarly, letters from the appellant's children reflect 
negatively on the appellant.  The letters are from the 
youngest, second oldest, and oldest daughters.  They 
essentially reflect that the appellant moved out of the house 
and was having an affair.

However, subsequent letters from the youngest and second 
oldest daughters retract their prior negative statements 
against the appellant, and a letter from the third oldest 
daughter corroborates the other sisters' new statements 
reflecting favorably upon the appellant.  Furthermore, at the 
Board hearing, the second and third oldest daughters 
testified that all the prior negative statements made against 
the appellant resulted from a misunderstanding caused by the 
youngest daughter.  

The Board also notes that the record contains court documents 
from the state of Texas showing that the appellant abandoned 
the veteran.  In this regard, the Board notes that state laws 
will not control in determining questions of desertion.  38 
C.F.R. § 3.53(b).  Moreover, in light of the recent favorable 
letters and testimony from the appellant's daughters, whose 
unfavorable testimony was the basis of the court findings, 
the Board finds the court documents to be of little probative 
value.

Given the above, and resolving all reasonable doubt in favor 
of the appellant, the Board finds that the marriage between 
the veteran and appellant suffered temporary separations, 
that the separations were by mutual consent, and that the 
parties lived apart for purposes of health and other reasons 
that did not show an intent on the part of the surviving 
spouse to desert the veteran.  The Board thus finds that the 
veteran and appellant continuously cohabited since December 
1969 to the date of the veteran's death.  Therefore, the 
appellant is entitled to recognition as the surviving spouse 
of the deceased veteran for purposes of VA benefits.


ORDER

Entitlement to recognition as the surviving spouse of the 
deceased veteran for purposes of entitlement to DIC benefits 
is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


